                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

ROBERT CROWDER, JR.,                     : Case No. 3:21-cv-103
                                         :
       Plaintiff,                        : District Judge Michael J. Newman
                                         : Magistrate Judge Sharon L. Ovington
vs.                                      :
                                         :
DAVE YOST, et al.,                       :
                                         :
       Defendants.                       :


             NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendant Judge Robert Peeler filed a Motion to

Dismiss on June 1, 2021. (Doc. #25). You should receive a copy of the Motion directly

from Defendant.

      Your response must be filed with the Court not later than June 25, 2021. If you fail

to file a timely response, Defendant’s Motion to Dismiss may be granted and your case

dismissed.

June 2, 2021                                  s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge
